DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's supplemental submission filed on 2/25/2022 has been entered.
 	Claims 1-3, 7, 11-13, 17, 25-26, 33, and 63 have been amended.
	Claim 5 has been withdrawn from consideration.
	Claim 10, 36, 41-62, and 66 have been cancelled.

Rejoinders
Claim 1 is allowable. 
Claim 5, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-E, as set forth in the Office action mailed on 6/29/2016, is hereby withdrawn and claim 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mike Whittaker on 2/25/2022.
The application has been amended as follows: 
	In independent claim 1, line 3, delete “a patient” and replace with --the patient--.
	In independent claim 63, line 3, delete “the user” and replace with --the patient--.
	In independent claim 63, line 3, delete “a patient” and replace with --the patient--.
	In independent claim 63, line 9, delete “the user” and replace with --the patient--.

Allowable Subject Matter
Claims 1-9, 11-35, 37-40, and 63-65 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an apparatus configured to seat against the chin and neck of a patient to define a space-filled chamber at an external location approximately at the soft tissue of the patient associated with the anterior triangle of the neck, the apparatus comprising a shelf adapted to rest under the patient’s chin, wherein the shelf extends from the peripheral edge of the dome opposite to the portion of the flange extending over the patient’s mental protuberance and terminates prior to the patient’s angle of mandible, wherein the shelf in combination with the peripheral with the peripheral edge of the dome and the portion of the flange extending over the patient’s mental protuberance forms a chin cup adapted to receive the patient’s chin and to ensure proper placement of the apparatus onto the patient’s chin, in combination with all other features recited in the claim.
Regarding dependent claims 2-9, 11-35, 37-40, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 63, the art of record when considered alone or in combination neither anticipates nor renders obvious an apparatus configured to seat against the chin and neck of a patient to define a space-filled chamber between an inner surface of the apparatus and the skin of the patient at an external location approximately at the soft tissue of the patient associated with the anterior triangle of the neck, the appartus comprising a shelf adapted to rest under the patient’s chin, wherein the shelf extends from the peripheral edge of the dome opposite to the portion of the flange extending over the patient’s mental protuberance and terminates prior to the patient’s angle of mandible, wherein the shelf in combination with the peripheral with the peripheral edge of the dome and the portion of the flange extending over the patient’s mental protuberance forms a chin cup adapted to receive the patient’s chin and to 
Regarding dependent claims 64-65, they are allowed due to their dependencies on independent claim 63.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAMTU T NGUYEN/Examiner, Art Unit 3786